RAMSEY, J.
In its motion for a rehearing, seasonably filed in this court, the defendant in error expressly remits “all amounts due it except the said principal sum of $2,050, with 6 per cent, interest thereon from the 28th day of January, 1908, the date on which same was to have been paid, and does here now expressly waive its right to a submission of the issue of the question as to plaintiff in error having authorized the change in the note,” and asks that its motion for rehearing be granted, and our judgment be reformed, so as to decree to it a recovery for the sum admitted to be due, with interest from the date, January 28, 1908, when under the testimony and contention of plaintiff in error such debt, we think interest, was to become due and payable. On such waiver and remittitur it logically follows that the motion should be granted and judgment so rendered.
It is therefore ordered that the motion for rehearing be and the same is hereby granted, and judgmeut is here rendered in favor of the Haskell National Bank against J. L. Baldwin for the sum of $2,050, with 6 per cent, interest per annum from January 28, 1908. The costs of appeal to the Court of Civil Appeals and of this writ of error to this court are adjudged against the defendant in error, and all other costs are adjudged against plaintiff in error.